DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim recites “the inkjet printing apparatus performs the second preliminary discharge is performed…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukusawa (8,371,677) in view of official notice and Otsuki (2005/0122375).

 	Regarding claims 1, 15-18 and 21-24, Fukusawa teaches an inkjet printing apparatus comprising: 
a printing head (fig. 1, item 1) configured to perform a printing operation in which an image is printed by discharging a plurality of inks including a first achromatic, black ink (col. 4, line 27, photo black, note that all inks are “likely to be thickened”) and a second achromatic, black ink (col. 4, line 28, matte black), wherein the one or more types of ink further includes a second ink, the second ink is less likely to accumulate than the first ink (Note that this could mean anything. That is, “less likely to accumulate” has not been defined in any way so as to narrow the scope of the claim. Note that any of the inks disclosed by Fukusawa can be chosen to meet the limitation); 
a carriage (fig. 1, item 2) configured to reciprocally move in a first direction (fig. 1, A direction) with the printing head mounted thereon; 
a first roller pair (col. 5, lines 6-10, transport roller 10 and pinch roller) disposed upstream of the printing head in a second direction (fig. 2, direction intersecting A direction along printing path) that intersects the first direction and configured to nip and convey a printing medium in the second direction (see fig. 1); 
a second roller pair (col. 5, lines 14-25, discharge roller 14 and spur roller) disposed downstream of the printing head in the second direction and configured to nip and convey a printing medium in the second direction; 
a first ink receiver (fig. 11, item 18) disposed inside a printing region (fig. 11) in which the printing head performs the printing operation and configured to receive an ink that is discharged from the printing head (cols. 7-8, lines 66-5); and 
a second ink receiver (fig. 11, cap) disposed outside the printing region (see fig. 11) and configured to receive an ink that is discharged from the printing head (cols. 8-9, lines 62-15); 
wherein the inkjet printing apparatus performs a first printing sequence (fig. 7, S008) in which 
(i) a first preliminary discharge of the first black ink to the first ink receiver is performed (fig. 7, S008), and
(ii) a second preliminary discharge of the first black ink is performed to the second ink receiver is performed and the first preliminary discharge is not performed (fig. 7, S008, note that certain circumstances require the discharge of all inks, claim 16),
in a first nip state where the printing medium is nipped by one of the first roller pair and the second roller pair and is not nipped by the other, after the printing operation for one band has been performed (Note that if a first printing operation is completed at S010, and second printing operation at S001 with a medium with different characteristics S003 is in the queue immediately following the first printing operation, the last band of the first printing medium would be printed, and in between the last sheet of the first printing operation and the first sheet of the second printing operation, both black inks would be preliminarily discharged to platen absorber to humidify for the second print operation. Furthermore, the preliminary ejections of the black inks would take place as either or both of a sheet was being fed out by the second roller pair and the sheet was being fed in by the first roller pair)
wherein, in the first printing sequence, a moving range of the carriage is limited in the first nip state such that the carriage does not move to the second ink receiver (Note that, as defined above, the first printing sequence consists solely of the movement of the carriage over the platen absorber between sheets of different printing operations, claim 17),
wherein, in the first printing sequence, preliminary discharge of the first black ink and the second black ink to the second ink receiver is not allowed in the first nip state and after the printing operation for one band has been performed (Note that, as defined above, the first printing sequence consists solely of the movement of the carriage over the platen absorber between sheets of different printing operations, and thus movement over the second received “is not allowed”, claim 18).
Fukusawa does not explicitly teach wherein the first printing sequence is executed in a first nip state in which a printing medium is nipped by one of the first roller pair and the second roller pair or wherein the printing head performs preliminary discharge in a second nip state in which a printing medium is nipped by both the first roller pair and the second roller pair. Examiner takes official notice that one of ordinary skill in the art at the time of invention would have found it obvious to execute the claims steps in the claimed nip states. 
For example, to eject ink to the platen absorber as the ink receiver could not occur when both first and second roller pairs were nipping the printing medium because the entire platen absorber would be covered by the medium so as not to allow ink to be ejected to the platen absorber. It serves to reason, then, that such a step would be completed either upon discharge of one sheet by the discharge roller pair in preparation for another printing operation or upon feeding of a new sheet by the transport roller pair prior to the beginning of a new printing operation. Likewise, it would be obvious for the preliminary ejection to the second ink receiver to take place in the second nip state where the medium was held by both the upstream and downstream rollers because preliminary ejection to the platen absorber would not be possible at that time. Because such ink ejections are kept to a minimum so as to waste as little ink as possible, when a preliminary ejection was required in the second nip state, such an ejection would necessarily take place outside of the printing region, and when such an ejection was required when the platen absorber was exposed, such an ejection would take place when a sheet would be nipped by either the discharge roller pair or the transport roller pair. 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. That is, a number of limitations are directed specifically to the where a sheet is at a given time and ink ejection depending on the positioning of the sheet, but these limitations are purely functional and are not structurally differentiating as required for apparatus claims. 
Examiner maintains that Fukusawa in view of official notice teaches the first and second nip states corresponding to the first and second roller pairs. However, in the interest of thoroughness, Examiner now incorporates Otsuki for another teaching of the claimed nip states (Otsuki, see fig. 21, showing first nip state with the sheet being held by only one roller par and and fig. 22 showing second nip state with sheet being held by both roller pairs).  
 	Regarding claim 2, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 1, 
wherein, in a first printing mode in which the printing head completes a printing operation for a predetermined region by moving with the carriage in one direction, the inkjet printing apparatus performs a second printing sequence in which the printing head performs preliminary discharge on the second ink receiver in the second nip state and does not perform preliminary discharge in the first nip state, and, in a second printing mode in which the second preliminary discharge is performed in the second nip state and the first and second preliminary discharges are not performed in the first nip state (fig. 7, S008),


in a first nip state, after the printing operation for one band has been performed, and in a second printing mode in which the printing head completes the printing operation for the predetermined region by reciprocating with the carriage, the inkjet printing apparatus performed the first printing sequence (see fig. 1 rejection, and note that the limitations of this claim would necessarily be met. Note again that MPEP 2114 applies).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 3, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 1, wherein, if a speed of the carriage is larger than a first threshold, the inkjet printing apparatus performs a second printing sequence in which the printing head performs the second preliminary discharge is performed in the second nip state and the first and second preliminary discharges are not performed in the first nip state (fig. 7, S008),


 (see fig. 9, Note that when plain paper is printed at 25 inch/s, preliminary discharge will only take place at the second receiver because the stable ejection time of any particular ink has not been reached exceeded in the middle of a scan. On the other hand, when special paper is printed at 15 inch/s, preliminary discharge is needed mid-scan because the stable ejection time of yellow ink is exceeded in the middle of a printing scan).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 4, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 1, whereinthe second preliminary discharge id performed in any of the first nip state and the second nip state 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 5, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 2, whereinthe second preliminary discharge is performed in any of the first nip state and the second nip state 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 6, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 15, wherein, in the first printing sequence a third preliminary discharge of the second to the first ink receiver is performed in the first nip state, and a fourth preliminary discharge of the second ink to the second ink receiver is performed in the second nip 
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 7, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 15, whereina fifth preliminary discharge of the first black ink to a region of the first ink receiver on which the second ink has been discharged after a printing operation has been completed, in a case where the first preliminary discharge is performed (col. 9, lines 18-32, note that all colored inks can be discharged at the same time so that all inks are ejected to the same are. Further, the preliminary discharge to the platen absorber can take place between print operations).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 8, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 1, further comprising a platen (fig. 11, item 18) disposed at a position facing the printing head and configured to support a printing medium (see fig. 11), wherein the first ink receiver is an absorber disposed on an upper surface of the platen (see fig. 11).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 9, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 8, wherein, when the printing head performs preliminary discharge on the first ink receiver, a position at which the preliminary discharge is performed is
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 10, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 1, wherein the inkjet printing apparatus is capable of conveying a plurality of printing media that have different lengths in the first direction, the plurality of printing media being conveyed by the first roller pair and the second roller pair so that a center position of each of the plurality of printing media in the first direction passes through the same position (see fig. 10).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing. 	Regarding claim 11, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 1, wherein the second ink receiver is a cap member configured to cover a discharging port surface of the printing head (see figs. 2, 11). 	Regarding claim 12, Fukusawa in view of official notice and Otsuki teaches the inkjet printing apparatus according to claim 11, further comprising a suction unit (fig. 2, item 4) connected to the cap member (see fig. 2).
Furthermore, MPEP 2114 states that apparatus claims cover what a device is, not what a device does, and that the manner of operating a device does not differentiate a claimed apparatus from the prior art. Here, all structural limitations claimed are met by the prior art. The claim further recites a manner of operating such a structure, but the claimed manner of operation is not distinguishing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853